UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06172 Dreyfus AMT-Free Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 01/31 Date of reporting period: 01/31/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Cash Management Funds ANNUAL REPORT January 31, 2017 Dreyfus Cash Management Dreyfus Government Cash Management Dreyfus Government Securities Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Securities Cash Management Dreyfus AMT-Free Municipal Cash Management Plus Dreyfus AMT-Free New York Municipal Cash Management Dreyfus AMT-Free Tax Exempt Cash Management Dreyfus California AMT-Free Municipal Cash Management Contents THE FUNDS Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax Exempt) 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statements of Investments 9 Statements of Assets and Liabilities 37 Statements of Operations 39 Statements of Changes in Net Assets 41 Financial Highlights 47 Notes to Financial Statements 56 Report of Independent Registered Public Accounting Firm 65 Important Tax Information 66 Board Members Information 67 Officers of the Fund 69 FOR MORE INFORMATION Back Cover The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Dreyfus Cash Management Funds The Funds LETTERS TO SHAREHOLDERS Dear Shareholder: This annual report for the Dreyfus Cash Management Funds (Taxable) covers the 12-month period ended January 31, 2017. Over the reporting period, these funds achieved the following yields and, taking into account the effects of compounding, the following effective yields :1,2 Annualized Yield (%) Annualized Effective Yield (%) Dreyfus Cash Management Institutional Shares 0.36 0.36 Investor Shares 0.12 0.12 Administrative Shares 0.26 0.27 Participant Shares 0.05 0.05 Agency Shares 0.30 0.31 Dreyfus Government Cash Management Institutional Shares 0.27 0.27 Investor Shares 0.04 0.04 Administrative Shares 0.16 0.16 Participant Shares 0.02 0.02 Agency Shares 0.20 0.20 Dreyfus Government Securities Cash Management Institutional Shares 0.22 0.22 Investor Shares 0.02 0.02 Administrative Shares 0.10 0.10 Participant Shares 0.01 0.01 Agency Shares 0.14 0.14 Dreyfus Treasury & Agency Cash Management Institutional Shares 0.22 0.22 Investor Shares 0.03 0.03 Administrative Shares 0.12 0.12 Participant Shares 0.01 0.01 Agency Shares 0.16 0.16 Premier Shares 0.02 0.02 Dreyfus Treasury Securities Cash Management Institutional Shares 0.19 0.19 Investor Shares 0.02 0.02 Administrative Shares 0.08 0.08 Participant Shares 0.01 0.01 Agency Shares 0.12 0.12 Effective April 2016, Dreyfus Government Prime Cash Management and Dreyfus Treasury Prime Cash Management were renamed Dreyfus Government Securities Cash Management and Dreyfus Treasury Securities Cash Management, respectively. U.S. Economy Continued to Expand Slowly The year 2016 began in the midst of an economic slowdown in China, plunging commodity prices, and global stock market declines. Yet, U.S. economic data remained positive in February when the unemployment rate stayed steady at 4.9% and 242,000 jobs were created. In March, manufacturing activity expanded for the first time in six months, but the unemployment rate moved higher to 5.0% despite the creation of 186,000 new jobs. The U.S. economy grew at a 1.1% annualized rate during the first quarter of 2016. April saw 144,000 new jobs and an unchanged unemployment rate. Manufacturing and utility output advanced strongly, and inflation accelerated amid recovering energy prices. Economic data was mixed in May when only 24,000 new jobs were created while the unemployment rate declined to 4.7% as workers left the labor force. Investors remained cautious in June due to uncertainty surrounding a referendum in Great Britain to leave the European Union. Meanwhile, a robust 271,000 jobs were created during the month, and the unemployment rate increased to 4.9%. Still, U.S. GDP grew at only a 1.4% annualized rate over the second quarter. Robust job growth continued in July with the addition of 252,000 positions and an unchanged unemployment rate. The manufacturing and services sectors continued to expand, but at slower rates. August brought some disappointing economic news, including a decline in new job creation to 176,000 positions and a contraction in manufacturing activity. In September, 249,000 new jobs were added even as the unemployment rate climbed to 5.0%. U.S. GDP grew at a relatively robust 3.5% annualized rate for the third quarter overall. Despite political uncertainty ahead of the U.S. election, economic data generally remained positive in October. The unemployment rate slid lower to 4.9% as an estimated 124,000 jobs were created and quarterly corporate earnings exceeded most analysts’ expectations. November saw a post-election rally in most financial markets when investors looked forward to more stimulative fiscal and tax policies from a new presidential administration. Consumer confidence rose to its highest level since July 2007, and the unemployment rate slid to 4.6% while 164,000 new jobs were created. The Federal Reserve Board (the “Fed”) implemented its only rate hike of the reporting period in December, raising the federal funds rate by 0.25 percentage points to between 0.50% and 0.75% in response to labor market gains and an expected acceleration of inflation. The unemployment rate ticked up to end the year at 4.7%, and 156,000 jobs were created during the month. In addition, consumer confidence continued to improve. U.S. GDP growth moderated to an estimated 1.9% annualized rate during the fourth quarter as declining export activity partly offset gains in consumer spending. In January 2017, the economy added 227,000 new jobs, but the unemployment rate ticked higher to 4.8%. Meanwhile, 3 both manufacturing and non-manufacturing activity continued to expand. More Rate Hikes Expected As of the reporting period’s end, a new presidential administration’s business-friendly agenda is widely expected to fuel greater economic growth and rising inflationary pressures. Therefore, most analysts expect the Fed to raise short-term rates further in 2017, and we have maintained the funds’ weighted average maturities in ranges that are modestly shorter than industry averages. As always, we have retained our longstanding focus on quality and liquidity. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency. Each fund, except Dreyfus Cash Management, seeks to preserve the value of your investment at $1.00 per share. Dreyfus Cash Management calculates its net asset value (NAV) to four decimals (e.g., $1.0000), and the fund's NAV “floats,” meaning that it fluctuates with changes in the values of the fund’s portfolio securities. It is possible to lose money by investing in any of the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable) involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower and, in some cases, seven-day yields during the reporting period would have been negative absent the expense absorption. Sincerely, Patricia A. Larkin Senior Portfolio Manager February 15, 2017 4 Dear Shareholder: We are pleased to present the annual report for the Dreyfus Cash Management Funds (Tax Exempt). For the 12-month period ended January 31, 2017, these tax-exempt money market funds achieved the following yields and effective yields: Annualized Yield (%) Annualized Effective Yield (%) Dreyfus AMT-Free Municipal Cash Management Plus Institutional Shares 0.11 0.11 Investor Shares 0.05 0.05 Administrative Shares 0.09 0.09 Participant Shares 0.02 0.02 Dreyfus AMT-Free New York Municipal Cash Management Institutional Shares 0.21 0.21 Investor Shares 0.05 0.05 Administrative Shares 0.13 0.13 Participant Shares 0.02 0.02 Dreyfus AMT-Free Tax Exempt Cash Management Institutional Shares 0.26 0.26 Investor Shares 0.08 0.08 Administrative Shares 0.17 0.17 Participant Shares 0.02 0.02 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 0.06 0.06 Investor Shares 0.01 0.01 Participant Shares 0.01 0.01 Yields of municipal money market instruments climbed over much of the reporting period in response to changing supply-and-demand dynamics and expectations of higher short-term interest rates from the Federal Reserve Board (the “Fed”). As of October 10, 2016, Dreyfus New York Municipal Cash Management and Dreyfus Tax-Exempt Cash Management were renamed Dreyfus AMT-Free New York Municipal Cash Management and Dreyfus AMT-Free Tax-Exempt Cash Management, respectively. As of January 17, 2017, Dreyfus Municipal Cash Management Plus was renamed Dreyfus AMT-Free Municipal Cash Management Plus. Supply-and-Demand Factors Drove Yields Higher Early in the reporting period, persistent global economic challenges and sharp declines in commodity prices triggered a worldwide flight to traditional safe havens, such as U.S. Treasury securities and municipal bonds. Robust investor demand caused high-quality U.S. bond yields to fall even after the Fed raised short-term interest rates by 25 basis points in December 2015. These yield levels persisted into the spring of 2016, when supply-and-demand dynamics caused yields of one-year notes and variable rate demand notes (VRDNs) to begin to rise. Demand for tax-exempt money market instruments fell significantly in anticipation of money market reforms slated to take effect in October, but issuance volumes increased from states and local authorities entering the market with one-year note financings. These developments put significant upward pressure on short-term yields. Yields of one-year notes climbed further in the weeks following U.S. elections in November, when investors revised upward their expectations for U.S. economic growth, inflation, and interest rates in anticipation of changing fiscal, tax, and regulatory policies from a new presidential administration. In contrast, yields of seven-day VRDNs remained relatively stable over the final three months of the reporting period. Despite some isolated pockets of concern, fiscal conditions for tax-exempt issuers generally have remained favorable as municipal credit quality appears to have stabilized after years of gradual improvement. This is particularly evident at the state government level, where replenished rainy day emergency funds may provide a cushion against future economic downturns. In addition, tax receipts for most states have surpassed pre-recession levels. In particular, New York and California have participated fully in the economic recovery, enabling them to achieve budget surpluses. Maintaining a Prudent Investment Posture In this environment, most municipal money market funds maintained historically short weighted average maturities with a focus on liquidity. The funds were no exception, as we set their weighted average maturities in ranges that are consistent with industry averages. Indeed, the funds’ short weighted average maturities helped them capture higher yields more quickly. We also have maintained a careful and well-researched credit selection strategy. We have focused mainly on instruments with strong liquidity characteristics, including VRDNs, and we have emphasized broad diversification across municipal issuers and instruments backed by third parties. In our judgment, many state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various healthcare and education issuers should remain stable credits. More Rate Hikes Expected While it remains to be seen if the new presidential administration’s fiscal and tax proposals will be enacted into law, many investors currently expect higher government spending and a friendlier business environment. In addition, in December the Fed implemented its only rate hike of the reporting period by raising the federal funds rate by 0.25 percentage points to between 0.50% and 0.75%. The Fed’s statement at the time forecast a steeper path for borrowing costs in 2017 due to an increase in inflation expectations. The statement also suggested that the U.S. labor market and economic activity were likely to continue to expand. 5 While most analysts expect additional rate hikes in 2017, we believe that any increases are likely to be modest. Therefore, in our view, an emphasis on preservation of capital and liquidity remains the prudent course for the funds’ management. An investment in the funds is not insured or guaranteed by the FDIC or any other government agency. Dreyfus AMT-Free Municipal Cash Management Plus, Dreyfus AMT-Free New York Municipal Cash Management and Dreyfus California AMT-Free Municipal Cash Management seek to preserve the value of your investment at $1.00 per share. Dreyfus AMT-Free Tax Exempt Cash Management calculates its net asset value (NAV) to four decimals (e.g., $1.0000), and the fund's NAV “floats,” meaning that it fluctuates with changes in the values of the fund’s portfolio securities. It is possible to lose money by investing in any of the funds. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable) involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. Sincerely, Colleen Meehan Senior Portfolio Manager February 15, 2017 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from August 1, 2016 to January 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2017 Institutional Investor Administrative Participant Agency Premier Dreyfus Cash Management Expenses paid per $1,000 † $ 2.31 1.66 $ $ - Ending value (after expenses) $ - Annualized expense ratio (%) .24 .46 .33 .46 .29 - Dreyfus Government Cash Management Expenses paid per $1,000 † $ - Ending value (after expenses) $ - Annualized expense ratio (%) .13 .39 .25 .45 .20 - Dreyfus Government Securities Cash Management Expenses paid per $1,000 † .91 $ - Ending value (after expenses) $ - Annualized expense ratio (%) .18 .40 .30 .42 .26 - Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000 † $ Ending value (after expenses) $ Annualized expense ratio (%) .18 .39 .29 .45 .25 .41 Dreyfus Treasury Securities Cash Management Expenses paid per $1,000 † $ - Ending value (after expenses) $ - Annualized expense ratio (%) .18 .38 .29 .40 .25 - Dreyfus AMT-Free Municipal Cash Management Plus Expenses paid per $1,000 † $ - - Ending value (after expenses) $ - - Annualized expense ratio (%) .47 .53 .47 .62 - - Dreyfus AMT-Free New York Municipal Cash Management Expenses paid per $1,000 † $ - - Ending value (after expenses) $ - - Annualized expense ratio (%) .32 .56 .42 .61 - - Dreyfus AMT-Free Tax Exempt Cash Management Expenses paid per $1,000 † $ - - Ending value (after expenses) $ - - Annualized expense ratio (%) .26 .48 .34 .55 - - Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000 † $ $ - $ - - Ending value (after expenses) $ $ - $ - - Annualized expense ratio (%) .39 .48 - .60 - - † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) COMPARING YOUR FUND’S EXPENSES
